     Case 1:20-cv-00133-DAD-JLT Document 13 Filed 06/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    KAREEM J. HOWELL,                                 Case No. 1:20-cv-00133-JLT (PC)
12                          Plaintiff,                  FINDINGS AND RECOMMENDATIONS
13                                                      TO DISMISS DEFENDANTS AND CLAIM
               v.
14    SILVA, et al.,                                    14-DAY DEADLINE

15                          Defendants.                 Clerk of the Court to assign a District Judge

16

17           On May 18, 2020, the Court screened Plaintiff’s complaint and found that it states

18   cognizable First and Eighth Amendment claims against Defendant Silva but that all other claims

19   are not cognizable. (Doc. 10.) The Court therefore directed Plaintiff to file a first amended

20   complaint curing the deficiencies identified in its order or notify the Court that he wishes to

21   proceed only on the claims found cognizable and to dismiss the remaining claims and defendants.

22   (Id. at 7.)

23           On June 2, 2020, Plaintiff filed a notice that he “only wish[es] to proceed on claims found

24   to be cognizable by the court against Defendant Silva for retaliation [and] deliberate

25   indifference.” (Doc. 11.) Accordingly, and for the reasons set forth in the Court’s screening order

26   (Doc. 10), the Court RECOMMENDS that:

27                  1. Defendants Harris, Knight, and Millier be DISMISSED; and,

28                  2. Plaintiff’s claim regarding his administrative grievance (Claim III of the
     Case 1:20-cv-00133-DAD-JLT Document 13 Filed 06/04/20 Page 2 of 2


 1                  complaint) be DISMISSED. Plaintiff’s claims of retaliation (Claim I) and

 2                  deliberate indifference to serious medical needs (Claim II) should be allowed to

 3                  proceed.

 4   The Court DIRECTS the Clerk of the Court to assign a district judge to this action.

 5          These Findings and Recommendations will be submitted to the United States District

 6   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days of

 7   the date of service of these Findings and Recommendations, Plaintiff may file written objections

 8   with the Court. The document should be captioned, “Objections to Magistrate Judge’s Findings

 9   and Recommendations.” Failure to file objections within the specified time may result in waiver
10   of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

11   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

12
     IT IS SO ORDERED.
13

14      Dated:     June 3, 2020                               /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
